IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39925

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 349
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 30, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
LLOYD PREACHER, JR.,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order granting I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lloyd Preacher, Jr. pled guilty to felony driving under the influence of alcohol and/or
drugs. Idaho Code § 18-8004, 18-8005(9). The district court sentenced Preacher to ten years
with five years determinate. Preacher filed an Idaho Criminal Rule 35 motion, specifically
requesting a reduction in the determinate portion of his sentence to three years. The district court
granted the motion and amended Preacher’s sentence to ten years with three years determinate.
Preacher appeals asserting that the district court erred by not further reducing his sentence under
Rule 35.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. Thomson v. Olsen, 147 Idaho 99, 106, 205
P.3d 1235, 1242 (2009). One may not complain of errors one has consented to or acquiesced in.

                                                 1
Id. In short, invited errors are not reversible. Id. This doctrine applies to sentencing decisions
as well as rulings made during trial. State v. Leyva, 117 Idaho 462, 465, 788 P.2d 864, 867 (Ct.
App. 1990). Having requested the sentencing determination he received, Preacher cannot now
challenge the district court’s sentencing determination as an abuse of the court’s discretion.
       For the foregoing reasons, the district court’s order granting Preacher’s Rule 35 motion is
affirmed.




                                                 2